Title: From John Adams to David Hartley, 12 September 1780
From: Adams, John
To: Hartley, David


     
      Sir
      Amsterdam Septr. 12 1780
     
     I am obliged to you for a Letter of the 14th of August, which was this day delivered me, by your Friend.
     You was not misinformed when you heard that the Object of my Appointment, was Peace; nor do I differ from your Opinion that this Appointment was honourable; altho I See no Prospect at all, of ever acting in Virtue of it. War, will not last forever it is true: but it will probably last long enough to wear you and me out, and to make Room for our Sons or Grandsons, to become the blessed Peace makers.
     Peace will never come but in Company with Faith and Honour; and when these can be allowed to live together, Let Friendship join the Social
      Choir. amiable and venerable Choir.
     Peace Seems to be flying away. The New Parliament will drive her to the distance of Seven Years at least, and every Year of the Continuance of War will Add some new humiliation to the Demands upon a certain Country. So the Fates have ordained, and We Mortals must Submit. I have the Honour to be, with very great Respect, Sir, your most obedient humble sert.
    